RENDERED: JULY 9, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0991-MR


GARY HIBBELN                                                         APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE OLU A. STEVENS, JUDGE
                        ACTION NO. 13-CI-04376



KEN JORDAN; AND
KEN JORDAN CONTRACTING, LLC                                           APPELLEES



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Gary Hibbeln (Hibbeln) appeals from a judgment of the

Jefferson Circuit Court dismissing his claims against Ken Jordan and Ken Jordan

Contractors, LLC (collectively, “Jordan”). This is the third appeal of this case,

following two prior remands by this Court. We conclude that the “law of the case”

doctrine precludes Hibbeln from raising issues which were not presented in the
first appeal. We further conclude that the trial court properly applied the mandate

of this Court on remand and did not err by denying Hibbeln’s motion to re-open

the proof for new evidence. Hence, we affirm.

             The relevant facts of this matter were set forth in a prior appeal as

follows:

                    The property at issue is a historic residence located
             at 1308 Highland Avenue, Louisville, Kentucky. Prior to
             Ken Jordan’s involvement, the residence was ordered to
             be demolished; however, the property was spared.
             Hibbeln and his partner on the Highland Avenue project,
             Stayce McCracken, met Jordan who was performing
             insurance claim work at the property to repair a collapsed
             chimney. Based on Jordan’s work, Hibbeln and
             McCracken hired Jordan as the general contractor for
             additional renovations on the residence.

                     In June 2010, Jordan submitted a proposal to
             Hibbeln listing several repairs to be made. The cost of
             the individual repairs was not listed, but the total amount
             for all repairs was estimated to be $87,290.00. The
             proposal further provided that payments for the work
             were to be made on a weekly schedule, in accordance
             with the proposal. Hibbeln signed the proposal, and
             payments were made, more or less, according to
             schedule. Hibbeln paid Ken Jordan Contractors a total of
             $85,764.00 under the June 2010 proposal.

                    A second proposal was submitted by Jordan to
             Hibbeln in October 2010. The proposal listed ten repairs
             to be completed and a total estimated cost of $5,100.00.
             Hibbeln paid $4,590.00 under the second proposal. In
             all, Hibbeln paid $90,354.00 to Ken Jordan Contractors
             for reconstruction services.




                                         -2-
      On August 10, 2013, Hibbeln filed a complaint
against Jordan claiming breach of contract, conversion,
and bad faith. He sought compensatory and
consequential damages, attorney fees, and punitive
damages.

      The matter was set for trial on February 18,
2016. . . .

...

      At trial, several witnesses testified, including Gary
Hibbeln, Stayce McCracken, home renovation expert
John Klienholter, architect Mark Bailey, all in addition to
Ken Jordan.

       The renovation work was initially performed
without incident. However, according to Hibbeln and
McCracken, progress slowed considerably, and Jordan
was no longer coming to the job site to supervise his
workers. Mark Bailey was hired as the architect on the
project, but he was terminated when Hibbeln and
McCracken decided his services were no longer needed.
As Jordan’s work continued, Hibbeln and McCracken
became less satisfied. Nevertheless, payments to Jordan
continued based upon the payment schedule called for in
the first proposal, without presenting any quality or
progress complaints to Jordan. Hibbeln and McCracken
further contended they gave Jordan additional projects in
the fall of 2010 with hopes to motivate his performance
on the residence.

      After some attempt to work through the issues with
Jordan, Hibbeln and McCracken decided to terminate his
services in early 2011. Another contractor was hired to
take over the project to fix and complete Jordan’s work.
Hibbeln testified that he paid $87,239.51 to this other
contractor to fix Jordan’s work on the residence.




                            -3-
        John Klienholter testified as Hibbeln’s expert
witness. He had twenty-five years’ experience as a
contractor. He went to the residence and performed an
inspection. He examined photographs provided by
Hibbeln of Jordan’s work. Klienholter provided estimates
for the costs of various line items contained in Jordan’s
first proposal for a home similar to the subject of this
litigation.

       At the conclusion of Hibbeln’s case, Jordan moved
to dismiss his claim for conversion, punitive damages,
and attorney fees. The court granted Jordan’s motion.
Jordan followed with his proof, the trial concluded, and
the case was submitted.

      The Jefferson Circuit Court found the following:

      The Court finds the parties had an agreement and
      that a written contract signed by both parties is
      unnecessary under the circumstances. The Court
      determines that the Defendant was paid in
      accordance with the schedule of payments,
      regardless of whether the work was actually
      performed. There is a conflict in testimony, but
      the Court further determines that the Defendant did
      not complete the work as contemplated by the
      parties’ agreement. The testimony established that
      the following work was completed: Pull building
      back and straighten building, remove existing
      footer, pour new footer/foundation wall, removal
      of existing footer along left side and a portion of
      the sheathing installation. The Court finds that the
      remaining work was not completed or was
      completed in an unsatisfactory manner. Neither
      party was able to testify as to the specific amount
      charged for each task listed on Plaintiff’s exhibits
      one and two, but Plaintiff’s expert, John
      Klienholter, testified as to the costs for each item
      listed on Plaintiff’s exhibit one (1). He
      acknowledged those figures were “ballpark”

                           -4-
                    estimates. In all, Plaintiff claims he paid
                    Defendant about $66,000 for work that was not
                    completed or completed in an unsatisfactory
                    manner. Based on the testimony, the Court
                    determines approximately 50% of the total
                    contemplated repairs were either not completed or
                    not completed in a satisfactory manner.
                    Accordingly, judgment shall be entered for the
                    Plaintiff in the amount of $45,000 plus court costs.
                    Post-judgment interest shall accrue at 12% per
                    annum.

Jordan v. Hibbeln [Jordan I], No. 2016-CA-000406-MR, 2018 WL 3090442, at

*1–2 (Ky. App. Jun. 22, 2018).

             In the first appeal, this Court reversed the judgment for Hibbeln,

concluding that “Hibbeln failed to provide the court with sufficient evidence to

determine calculable, non-speculative damages. The lack of evidence renders the

circuit court’s award of $45,000 in damages erroneous.” Id. at *5. Consequently,

this Court vacated the judgment and remanded, giving the circuit court explicit

direction to enter a new judgment explaining the non-speculative method used for

calculating damages and the evidence supporting the award. Specifically, the

panel directed the circuit court to determine either: “(1) that Hibbeln failed to

carry his burden of presenting non-speculative proof of his damages, or (2) that

Hibbeln did carry his burden of presenting non-speculative damages, but that the

judgment failed to articulate that proof in a way that would facilitate rather than

frustrate appellate review.” Id. at *6.


                                          -5-
             On remand, the trial court entered a new judgment for Hibbeln for

$45,000. In a subsequent appeal, this Court again reversed, finding that the trial

court failed to comply with the Court’s mandate from the prior appeal. Ken Jordan

& Ken Jordan Contractors, LLC v. Hibbeln [Jordan II], No. 2019-CA-000310-

MR, 2019 WL 6248320, at *3 (Ky. App. Nov. 22, 2019). Consequently, the Court

again remanded the matter for the findings required by Jordan I. Id.

             On the second remand, the trial court entered new findings and a

judgment. In pertinent part, the trial court found as follows:

                    The Court previously determined the Defendant
             [Jordan] did not complete certain tasks as assigned, but
             the conclusion that those tasks amounted to $45,000 is
             speculative. The Plaintiff [Hibbeln] is charged with the
             burden of proving his damages. In this instance, the
             Plaintiff failed to produce evidence of the specific value
             of the various tasks that were not completed or not
             completed to his satisfaction. Plaintiff’s motion to
             supplement the proof in this case is considered and
             denied. The Court determines that the Court of Appeals
             order remanding this matter does not contemplate the
             taking and consideration of further proof, but rather
             instructs this Court [to] review the record and submit
             specific findings on Plaintiff’s claims or find the Plaintiff
             did not carry his burden. The Court finds the latter.

             Based upon this conclusion, the trial court granted a judgment for

Jordan and dismissed Hibbeln’s complaint. Hibbeln now appeals from this

judgment.




                                          -6-
                Hibbeln first argues that the trial court abused its discretion by

limiting his counsel’s cross-examination of Ken Jordan during trial. In response,

Jordan notes that Hibbeln’s brief fails to provide any supporting references to

where this issue was preserved, as required by CR1 76.12(4)(c)(v). Jordan further

argues that the law of the case doctrine precludes Hibbeln from raising the issue in

this appeal. We find the latter argument to be dispositive.

                As discussed in Jordan II, the law of the case doctrine designates that,

if an appellate court has passed on a legal question and remanded the case to the

court below for further proceedings, the legal determinations may not be revisited

on a subsequent appeal in the same case. Inman v. Inman, 648 S.W.2d 847, 849

(Ky. 1982). An extension of this doctrine also precludes a subsequent appellate

court from reviewing decisions of the trial court which could have been but were

not challenged in the prior appeal. Brown v. Commonwealth, 313 S.W.3d 577, 610

(Ky. 2010). This rule is not based on the barred issue establishing the law of the

case, “but instead on the party’s inaction in failing to raise the issue in a manner

consistent with the court’s general policy against piecemeal appeals. Id. at 610-11.

                In the current case, Hibbeln had the opportunity to raise the cross-

examination issue by means of a protective cross-appeal. However, he failed to do

so. To the contrary, in his brief in Jordan I, Hibbeln argued that Jordan was not


1
    Kentucky Rules of Civil Procedure.

                                             -7-
prejudiced by the trial court’s limitations on its cross-examination. And this Court

noted that both parties had agreed to the trial court’s division of time. If Hibbeln

had some objection to that discretionary decision, he was obligated to raise it in the

first appeal. Therefore, we agree with Jordan that Hibbeln is now barred from

raising the same issue in this appeal.

                Hibbeln primarily argues that the trial court abused its discretion by

denying his motion to present new evidence of damages on remand. In a

subsequent appeal following a retrial after remand, this Court’s role is limited to

whether the trial court properly construed and applied the mandate. Inman, 648

S.W.2d at 849. While the rule does not preclude the taking of new evidence on

remand in all cases, the trial court must strictly follow the mandate set out in the

prior appellate decision. Id. See also Buckley v. Wilson, 177 S.W.3d 778, 781

(Ky. 2005). Thus, we must look to the basis for this Court’s order of remand in the

first appeal.

                In Jordan I, this Court found that the trial court’s award of damages to

Hibbeln was not supported by substantial evidence and was therefore clearly

erroneous. The Court noted that Hibbeln initially sought to recover the costs he

had to pay to another contractor to complete the work, and he presented evidence

at trial supporting that claim. However, he abandoned that claim at trial and only

sought a refund of monies paid to Jordan for work he failed to perform or


                                            -8-
inadequately performed under the proposals. Jordan I, 2018 WL 3090442, at *5.

The Court also noted that Hibbeln did not provide any evidence of the specific

costs incurred for completing any particular item of work provided in the

proposals. Id.

             In addressing the sufficiency of the evidence, this Court concluded,

             The damage award is not supported by substantial
             evidence and is, therefore, erroneous. Our review of the
             record indicates that the court’s two determinations - the
             number of repair items completed and, subsequently, the
             value of incomplete or unsatisfactory work - are
             inconsistent and neither is supported by evidence in the
             record. The cost of completing half the number of tasks
             listed on the proposals may or may not equate to half the
             amount of money paid, and there was no testimony
             whether it did or did not. The resulting award is not
             derived by assigning a value or cost to any specific tasks
             deemed compensable because they were not completed
             or were unsatisfactorily completed. Nor are such values
             readily determinable from evidence presented at trial.
             There were roughly twenty tasks contained in the first
             proposal and ten included in the second. Without an
             itemization of the costs of the tasks listed in the
             proposals, and even further, a classification of what work
             was completed in full, completed in part, completed but
             not satisfactorily, or not completed at all, damages are
             speculative at best. All damages must be proved to a
             reasonable degree of certainty. [Ford Contracting, Inc.
             v. Kentucky Transp. Cabinet, 429 S.W.3d 397, 407 (Ky.
             App. 2014)]. There remain too many undetermined
             variables; they are undeterminable on review; and that
             prevents this Court from affirming a damage award.

Id. at *6.




                                        -9-
             However, the panel did not simply conclude that the judgment was

unsupported by substantial evidence. Instead, the Court remanded, directing the

trial court make one of two possible findings based on the proof presented. In

particular, the latter finding permitted the trial court to find that “Hibbeln did carry

his burden of presenting non-speculative damages, but that the judgment failed to

articulate that proof in a way that would facilitate rather than frustrate appellate

review.” Id. (emphasis added). When Jordan I is read in its entirety, we conclude

that this Court remanded the matter for specific findings on a single issue based

solely on the evidence already in the record. Therefore, the trial court properly

construed the Court’s mandate as not permitting the introduction of new evidence.

             Accordingly, we affirm the judgment of the Jefferson Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

Robert A. Florio                           J. Fox DeMoisey
Louisville, Kentucky                       Louisville, Kentucky




                                          -10-